       Case 3:18-cv-00765-SA-RP Document 101 Filed 08/04/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JAMES PAIGE, JR                                                                       PLAINTIFF

V.                                                     CIVIL ACTION NO. 3:18-CV-765-SA-RP

METROPOLITAN SECURITY SERVICES,
WILLIAM BARR, ATTORNEY GENERAL,
UNITED STATES DEPARTMENT OF JUSTICE,
GAYLEN KNUPP, in his official and individual capacity,
and BRANDON PRITCHARD, in his official and individual
capacity                                                                          DEFENDANTS

                                             ORDER

       On June 10, 2020, the Court entered an Order and Memorandum Opinion [94] granting

summary judgment and dismissing the Plaintiff’s claims against his employer, Walden Security.

That Order did not close the case. The Court later granted summary judgment sua sponte pursuant

to Rule 56(f) of the Federal Rules of Civil Procedure on the remaining legal issues and the case

was closed on July 6, 2020. See Order and Memorandum Opinion [99]. Presently before the Court

is the Plaintiff’s Motion for Extension of Time [100] to file Notice of Appeal of the Court’s Order

[94]. In his motion, the Plaintiff contends that he missed the deadline to file the Notice of Appeal

because he was uncertain whether the Court’s June 10th order triggered the 30-day deadline.

       Extension of a deadline to file a Notice of Appeal is governed by Rule 4 of the Federal

Rules of Appellate Procedure. Pursuant to Rule 4, “the district court may extend the time to file a

notice of appeal if: (i) the party so moves no later than 30 days after the time prescribed by this

Rule 4(a) expires; and (ii) regardless of whether its motion is filed before or during the 30 days

after the time prescribed by this Rule 4(a) expires, that party shows excusable neglect or good
        Case 3:18-cv-00765-SA-RP Document 101 Filed 08/04/20 Page 2 of 3




cause [for the extension].” Fed. R. App. P. 4(a)(5)(A). The Court will address these required

showings in turn.

       As to subsection (i), the Plaintiff’s Motion [100] was filed on July 23, 2020, thirteen days

after the Rule 4 deadline expired on July 10, 2020. Therefore, the Plaintiff’s request was filed well

within the 30-day period outlined in the above referenced rule.

       Second, the plaintiff must show excusable neglect or good cause for the extension. Paige

asserts that because “there has been no final judgment entered” . . . “there is uncertainty as to the

date that triggers the time for filing his Notice of Appeal.” Thus, Paige claims excusable neglect

as a basis for his request. A determination of excusable neglect is controlled by the Supreme

Court’s ruling in Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership. See U.S. v.

Clark, 51 F.3d 42, 44 (5th Cir. 1995); citing Pioneer, 507 U.S. 380, 113 S.Ct. 1489, 123 L. Ed. 2d

74 (1993). “In determining whether a party’s neglect is excusable, the Court emphasized the

equitable nature of the inquiry, which takes into account the following circumstances: the danger

of prejudice [to the opposing party], the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the reasonable control of

the movant, and whether the movant acted in good faith.” Id.

       The prejudice to the opposing parties is minimal considering the fact that parties to

litigation often appeal adverse rulings. Therefore, allowing this notice of appeal to be filed outside

the original 30-day deadline does not create any additional prejudice for the opposing parties. As

to the length of delay, the Plaintiff filed this request 43 days after the Court entered its Order [94]

and 13 days after his initial 30-day deadline expired. This delay is not substantial considering the

request was filed before the deadline outlined in Rule 4(a)(5)(A). In addition, the Plaintiff claims

the reason for delaying the filing of his Notice of Appeal is uncertainty about the procedural



                                                  2
        Case 3:18-cv-00765-SA-RP Document 101 Filed 08/04/20 Page 3 of 3




posture of the case after the Court’s Order [94] granting summary judgment in favor of Walden

Security. This Court has no reason to believe Paige acted in bad faith in delaying the filing.

       One final note: This case presented the Court with a very unusual procedural posture. After

the Court found that no genuine dispute of material fact existed as to whether the Plaintiff’s

employer discriminated against him, several other claims and defendants remained active in the

case. Even at that point, the motions deadline had passed and those legal issues would have been

headed to trial. In the interest of preserving judicial resources, the Court employed it’s authority

to consider summary judgment sua sponte on the remaining issues pursuant to Rule 56(f). As a

result of the Defendants’ failure to file additional dispositive motions in a timely manner, the Court

was placed in an undesirable position and the Plaintiff undoubtedly experienced confusion and

uncertainty as to his deadline to appeal the Court’s June 10th Order [94].

       For the reasons discussed above, the Plaintiff’s Motion for Extension of Time [100] is

GRANTED, but not to the extent requested. The Plaintiff has fourteen (14) days from the date of

this order to file a Notice of Appeal only as to the Court’s Order [94].

       SO ORDERED this, the 4th day of August, 2020.



                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
